DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, a silicon carbide (SiC) body having a first semiconductor area of a first conductivity type and a second semiconductor area of a second conductivity type, wherein the first semiconductor area is electrically contacted with a first surface of the SiC body and forms a pn junction with the second semiconductor area, wherein an average dopant concentration of the second dopant species in a second part of the first semiconductor area adjoining the second semiconductor area is greater than an average dopant concentration of the first dopant species in the second part, wherein the average dopant concentration of the first dopant species and the average dopant concentration of the second dopant species are determined along a vertical extent of the first and second parts, wherein the first dopant species is B and the second dopant species is Al or Ga, and as argued on pages 8 and 9 of the remarks filed on 7/26/2021. Claims 2-18 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 19, prior art failed to disclose or fairly suggest a method of producing a semiconductor device comprising, along with other recited claim limitations,
providing a silicon carbide (SiC) body; and forming a first semiconductor area of a first conductivity type and a second semiconductor area of a second conductivity type in the SiC body, wherein the first semiconductor area is electrically contacted with a first surface of the SiC body and forms a pn junction with the second semiconductor area, wherein an average dopant concentration of the second dopant species in a second part of the first semiconductor area adjoining the second semiconductor area is greater than an average dopant concentration of the first dopant species in the second part, wherein the average dopant concentration of the first dopant species and the average dopant concentration of the second dopant species are determined along a vertical extent of the first and second parts and as argued on pages 8 and 9 of the remarks filed on 7/26/2021. Claims 20-22 depend from claim 19 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        10/28/2021